Citation Nr: 0818445	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which granted service connection for 
chronic headaches and awarded a non-compensable rating 
effective from February 12, 2002.  The Board notes that in 
March 2004 the RO awarded a 10 percent initial rating for 
chronic headaches effective from December 20, 1999.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in March 2007.  The 
veteran's case was remanded for additional development in 
July 2007.  


FINDINGS OF FACT

1.  For the period from December 20, 1999, to March 6, 2007, 
the veteran's chronic headache disability was manifested by 
headaches occurring from twice per month three to four times 
per week, but not by prostrating attacks occurring once a 
month or greater.

2.  For the period since March 6, 2007, the veteran's chronic 
headache disability was manifested by attacks occurring from 
four to five times per week which are prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic headaches for the period from December 20, 1999, to 
March 6, 2007, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2007).

2.  The criteria for a 30 percent rating for chronic 
headaches since March 6, 2007, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2002, in 
which the RO advised the veteran of the evidence needed to 
substantiate his claim of service connection for the issue on 
appeal.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claim.  The veteran appealed the initial 
evaluation assigned for his chronic headaches and he was 
subsequently informed, by way of a May 2005 letter, that the 
evidence must show that his service-connected disability had 
increased in severity.  Additionally, the veteran was told of 
the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See 
Dingess/Hartman, supra.   

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran did 
not identify any private treatment records.  The RO also 
arranged for him to undergo several VA examinations.  In 
short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Factual Background

The Board notes that service connection for the veteran's 
chronic headaches was granted as secondary to his service-
connected temporomandibular joint syndrome (TMJ) effective 
from December 20, 1999.  Consequently, the Board will not 
discuss the veteran's service medical records.  

VA outpatient treatment reports associated with the claims 
file reveal that in December 1999 the veteran reported 
headaches one to two times per month with bilateral throbbing 
and no associated nausea or vomiting, photophobia or visual 
symptoms.  He said he took Tylenol without much relief.  He 
was assessed with chronic headaches possibly due to TMJ.  In 
October 2002 the veteran was noted to have chronic headaches 
possibly due to TMJ.  

The veteran was afforded a VA examination in November 2002.  
The veteran indicated that he began experiencing severe 
headaches in the supraorbital region in 1999.  He said the 
headaches develop suddenly during driving or after eating but 
he did not feel that there is a specific trigger for the 
headaches.  He said the headaches occurred three to four 
times per week.  The examiner opined that it was likely that 
the headaches were related to his tempromandibular 
dysfunction.  

A March 2005 letter from a private dentist reflects that the 
veteran complained of frequent moderate frontal headaches, 
constant severe generalized headaches that last for hours, 
and frequent severe occipital headaches that last for hours, 
and frequent moderate temporal headaches that lst for hours.

The veteran testified at a video conference hearing in March 
2007.  The veteran indicated that the frequency of his 
chronic headaches had increased since the time of his VA 
examination.  He testified that his headaches impacted his 
daily activities and that he has photophobia associated with 
the headaches.  He said he is a contractor and has to drive a 
lot for his job.  The veteran testified that he is concerned 
when his headaches occur when he is driving.  He reported 
that his headaches interfere with his employment in that he 
has to stop working and go home.  He said he gets all of his 
medical treatment at VA.  He indicated that he has not been 
prescribed bed rest for his headaches.  

The veteran was afforded a VA examination in November 2007.  
The veteran reported that he suffers from headaches between 
four to five times per week for the past few years.  The 
examiner noted that the VA outpatient treatment reports 
indicate that the veteran's headaches occurred twice per week 
to twice per month in May 2007 and four to five times per 
week on October 12, 2007.  The veteran indicated that there 
is nausea and light and sound sensitivity associated with the 
headaches.  The veteran reported that he lies in a dark room 
when he has the headaches.  He said he was employed until 
February and did not have to miss work because of the 
headaches but when the headaches were severe he had to lie 
down and wait for work to finish.  He stated that the 
intensity of the headaches vary and occasionally respond to 
Tylenol.  He said at least a few times per week the headaches 
were of sufficient severity that he had to lie down.  The 
examiner diagnosed the veteran with mixed headache disorder 
with tension-type and migraine headaches.  He concluded that 
the headaches occurred four to five times per week for the 
last few months.  He said the headaches were only twice per 
month in May 2007.  The examiner noted that it was clear that 
the headaches are significant enough that they needed 
treatment and significant enough that when bad the veteran 
has to lie down in a dark room.  He reported that the 
headaches are probably not severe enough to bring him home 
from work or send him to the emergency room.  

III.  Legal Analysis

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The veteran's chronic headaches have been rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Diagnostic Code 8100 provides that a veteran will be rated as 
10 percent disabled with characteristic prostrating attacks 
averaging 1 in 2 months over the last several months.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  Diagnostic Code 
8100.  

For the period from December 20, 1999, to March 6, 2007, the 
evidence does not establish that the veteran's headache 
disability was manifested by characteristic prostrating 
attacks occurring once per month over the past several 
months.  While the veteran reported that he suffered from 
frequent headaches, explaining that they occurred as often as 
three to four times per week at the time of the November 2002 
VA examination, that examination does not describe his 
headaches as having been prostrating on any of those 
occasions.  He said the headaches developed suddenly during 
driving or after eating but he did not feel that there was a 
specific trigger for the headaches.  The few clinical records 
reflecting complaints for headaches also do not suggest that 
those headaches are prostrating in nature.  Consequently, a 
rating in excess of 10 percent for chronic headaches is not 
warranted for the time period from December 20, 1999, to 
March 6, 2007.  

For the period since March 6, 2007, however, the evidence of 
record the Board finds that the veteran's headache 
symptomatology more closely approximates the rating criteria 
for a 30 percent rating under Diagnostic Code 8100.  The 
November 2007 VA examiner indicated that the veteran's 
headaches reportedly occurred four to five times per week, 
which the examiner noted was consistent with what the veteran 
had also reported during an outpatient examination on October 
12, 2007.  Significantly, the examiner noted that it was 
clear that the headaches were significant enough that they 
needed treatment and significant enough that when bad the 
veteran had to lie down in a dark room.  This description 
appears consistent with testimony provided during the 
veteran's personal hearing on March 6, 2007.  Therefore, the 
Board concludes that the frequency of the headaches and their 
debilitating nature have more closely approximated the 
criteria for a 30 percent disability rating since March 6, 
2007.  In essence, his headaches appear to be more akin to 
the level of disability contemplated by the criteria for a 30 
percent rating, which contemplates characteristic prostrating 
attacks occurring on an average of once a month over last 
several months.  38 C.F.R. § 4.7 (2007).  

The Board recognizes that the veteran's headaches occur at a 
frequency greater than once a month; thus, the Board has 
considered whether a 50 percent rating is warranted under 
Diagnostic Code 8100.  However, while the veteran testified 
at his hearing that he had missed work due to his headaches, 
he subsequently denied ever having missed work for that 
reason.  While the veteran is competent to describe his 
symptoms, the Board finds the statements he offered in that 
regard during the course of physical examination to be more 
credible than those offered while testifying at a hearing in 
support of a claim for monetary benefits.  Furthermore, the 
VA examiner also offered his own opinion that the veteran's 
headaches were probably not severe enough to bring him home 
from work or send him to the emergency room.  Thus, while 
frequent, the Board finds that the attacks are not shown to 
be prolonged in nature, or to result in severe economic 
inadaptability so as to warrant a 50 percent rating.  

The Board finds that there is no showing that the veteran's 
service-connected chronic headache disability has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that this 
disability has been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  As noted, while the veteran 
testified during his hearing that he had to leave his job due 
to his headaches, he also indicated while undergoing a 
subsequent examination that while he was employed he did not 
miss work as a result of his chronic headache disability.  
Most significantly, the VA examiner's own opinion was that 
the veteran's headaches did not appear severe enough to cause 
him to miss work or to require him to go to the emergency 
room.  Hence, the Board finds that the overall degree of 
impairment resulting from his disability is contemplated by 
the 30 percent rating assigned herein from March 6, 2007, and 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

For the time period from December 20, 1999, to March 6, 2007, 
entitlement to an initial rating in excess of 10 percent for 
chronic headaches is denied.  

For the time period from since March 6, 2007, entitlement to 
a 30 percent rating for chronic headaches is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


